                   CASE 0:16-cv-03348-NEB-LIB Document 421 Filed 10/21/19 Page 1 of 2




                                                                   300 North LaSalle
                                                                   Chicago, IL 60654
       Andrew B. Bloomer, P.C.                                       United States
         To Call Writer Directly:                                                                                                   Facsimile:
           +1 312 862 2482                                          +1 312 862 2000                                              +1 312 862 2200
     andrew.bloomer@kirkland.com
                                                                   www.kirkland.com




                                                                 October 21, 2019

           The Honorable Nancy E. Brasel
           United States District Court for the
           District of Minnesota
           348 Federal Building
           316 N. Robert Street
           St. Paul, MN 55101

                    Re:       Johannessohn, et al. vs. Polaris Indus. Inc., File No. 16-CV-3348-NEB-LIB

          Dear Judge Brasel:

                  In advance of the Court’s October 23 hearing, counsel for Polaris Industries Inc.,
          (“Polaris”) respectfully submits as supplemental authorities five cases that were either decided
          after the parties filed their briefs, or are relevant to the new arguments presented for the first time
          in plaintiffs’ Reply in Support of Class Certification (Dkt. 391). Polaris also submits Exhibit E to
          the report of plaintiff’s engineering expert, Colin Jordan, which Polaris mistakenly failed to file in
          connection with its Motion to Exclude the Opinions of Sarah Butler and Richard J. Eichmann
          Under Rule 702 And Daubert (Dkt. 371).

                  First, Polaris submits three recent decisions as supplemental authorities: In re Gen. Motors
          LLC Ignition Switch Litig., 2019 WL 3564698 (S.D.N.Y. Aug. 6, 2019) (attached as Exhibit 1)
          and Toby Schechner, et al., v. Whirlpool Corp., 2019 WL 4891192, (E.D. Mich. Aug. 13, 2019)
          (attached as Exhibit 2) submitted in support of Polaris’ Memorandum in Support of its Motion to
          Exclude the Opinions of Sarah Butler and Richard J. Eichmann Under Rule 702 And Daubert
          (Dkt. 373) and Polaris’ Reply in support thereof (Dkt. 406); and In re Rail Freight Fuel Surcharge
          Antitrust Litig. - MDL No. 1869, 934 F.3d 619 (D.C. Cir. Aug. 16, 2019) (attached as Exhibit 3)
          submitted in support of Polaris’ Opposition to Plaintiffs’ Motion For Class Certification (Dkt.
          365); the Schechner v. Whirlpool decision is also relevant to Polaris’ class certification opposition.

                   Second, Polaris submits two cases it intends to reference at the hearing that are relevant to
          plaintiffs’ argument that their “price inflation” or “overcharge” theory proves not just damages,
          but all liability elements—an argument plaintiffs first made and disclosed in their Reply in Support
          of Class Certification (Dkt. 391 at 12-14): Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 776 N.E.2d
          151 (2002) (attached as Exhibit 4) and Carroll v. Philip Morris USA, Inc., 163 A.3d 91 (Del.
          Super. Ct. 2017) (attached as Exhibit 5).


Beijing   Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      CASE 0:16-cv-03348-NEB-LIB Document 421 Filed 10/21/19 Page 2 of 2




The Honorable Nancy E Brasel
October 21, 2019
Page 2

        Finally, Polaris submits Exhibit E to the report of plaintiffs’ engineering expert, Colin
Jordan, (attached as Exhibit 6) which was cited in footnote 126 of Polaris’ opening memorandum
in support of its motion to exclude plaintiffs’ experts Butler and Eichmann (Dkt. 373). Polaris
discovered in preparing for the upcoming hearing that while properly referencing Exhibit E in its
brief (note 126), it previously submitted Exhibit F rather than Exhibit E to Mr. Jordan’s report, and
writes now to correct that error. (Dkt. 375-19). This mistake has not prejudiced plaintiffs because
the material at issue is an exhibit to their own expert’s report. Polaris apologizes for this oversight.

                                                       Respectfully submitted,

                                                       /s/ Richard C. Godfrey, P.C.
                                                       /s/ Andrew B. Bloomer, P.C.

                                                       Counsel for Defendant Polaris Industries
                                                       Inc.

cc:    Counsel of Record (via ECF)
